Exhibit 10.3




EXECUTIVE COMPENSATION ARRANGEMENTS


Listed below are the base salaries for 2006 and 2007 for our named executive
officers, and the performance awards and equity incentives in respect of
performance for the eighteen-month period ended December 31, 2006 awarded to
such officers.
 

   
2006
               
Stock
 
Stock Option
 
2007
Executive Officer
 
Salary
 
Bonus (1)
 
Awards (2)
 
Grants (3)
 
Salary
                     
Harvey J. Berger, M.D.
 
$     544,000
 
--
 
$    296,960
 
240,000
 
$     576,000
Chairman of the Board, Chief Executive
Officer and President
                   
David L. Berstein, Esq.
 
$     309,000
 
$    167,000
 
--
 
60,000
 
$     329,000
Senior Vice President,
Chief Patent Counsel Chief Patent Counsel
                   
Timothy P. Clackson, Ph.D.
 
$     309,000
 
$    185,000
 
--
 
57,500
 
$     333,000
Senior Vice President,
Chief Scientific Officer
                   
Edward M. Fitzgerald
 
$     309,000
 
$    176,000
 
--
 
60,000
 
$     329,000
Senior Vice President,
Finance and Corporate Operations, Chief
Financial Officer and Treasurer
                   
John D. Iuliucci, Ph.D.
 
$     309,000
 
$    167,000
 
--
 
70,000
 
$     329,000
Senior Vice President,
Chief Development Officer
                                         

 
(1)These amounts reflect deferred performance awards under our 2005 Executive
Compensation Plan granted in April 2007 in respect of performance for the period
from July 1, 2005 to December 31, 2006.  These awards vest 24% on each
anniversary of the award date and will be payable in equal installments on the
fourth and fifth anniversaries of the grant date, subject to later payment at
the executive’s direction.
(2)This award was in the form of a grant of 64,000 sharesof common stock of the
Company, under the Company’s 2006 Long Term Incentive Plan, which had a fair
market value based on the closing price of the Company’s stock on the date of
grant of $296,960.
(3)Stock options, except the stock options for Dr. Berger, were granted on April
16, 2007, have an exercise price of $4.49 per share, which was the fair market
value of our common stock on the date of grant, and vest 25% per year over four
years.  Dr. Berger’s stock options were granted on March 6, 2007, have an
exercise price of $4.64 per share, which was the fair market value of our common
stock on the date of grant, and vest 25% per year over four years.  All stock
option grants were made under the Company’s 2006 Long Term Incentive Plan.
 